A() 24SB(Rev. 02/] 8) Judgment in a Crimina| Case
Slieel l MS/'mc
[-___...._,_,___

 

 
 
  

UNITED STATES DisTRiCT CoURT

Soutliern District of Mississippi

 

UNITED STATES OF AMERICA )
v § JUDGMEN'I` IN A CRIMINAL CAS`El
AARON ROULEAU § Casc Nunibcr: l:lScrlOlLG-JCG-O()l
) USM Number: 21013-043
)
) John William Weber lII
) Defend.ant’s Attomey

THE DEFENDANT:
g pleaded guilty m goum(g) Count 3 and Count 4 ofthe indictment

 

|:| pleaded nolo contendere to count{s`)
Which Was accepted by the court

 

 

l:l was found guilty on coiint(s)
after a plea ofnot guilty.
[:|

Tlie defendant is adjudicated guilty of these ot`fenses:

Title & Section Nature of Offense Ot`fense Endcd Count

21 U.S.C. §§ 841(a)( l) and Possession with lntent to Distribiite 50 Grams or Moi'e of Actual 02/26/2018
341(b)(1)(A) Me'thaniphetamine

LJ..\

18 U.S.C. §§ 922(3)(!) and Feion in Possession of a Firearm 02/26/2018 4
924(a)(2)
The defendant is sentenced as provided in pages 2 through ___ 3_ _____ ot`this judgment Tlie sentence is imposed pursuant to

the Sentencing Reforin Act of 1984.

|:| Tlie defendant has been found not guilty on count(s)

 

m Coiint(s) ‘l, 2, and 5 l:| is lili are dismissed on the motion ofthe United States.

 

_ _ lt iS Ordered that the defend_ant_must notify the Uiiitcd States attorney for this di_str_ict Within 30 da s of|any change ofnanie. residence
or mailing address untll_all linesq restittltlon._CoStS` and Special assessments imposed by thisjudgment are fu ly paid. If ordered to pay restitution
the defendant must notity the court and Uri:ted States attorney ot material changes in economic circumstances

February 13, 2019 /7("\

Date of ln:iposition of Ji.i - nent

  

 

The Honorable Louis Guiro|a Jr.. U.S. DistrictJudge

N'aiiiMd 'I`t`tt'e `of.l ud§e ' m

d /s'//$Wf?

 

Date

AO 24SB(Rev. 02/18) Ji.idgment in a Criminal Case

Slieet 2 lniprisonnient

 

.fudginent j Page 2 of 7 n 8 7 7
DEFENDANT; AARON ROULEAU

CASE NUMBER: l:lSCrlOlLG-JCG-OOI

IMPRISONMENT

The defendant is hereby Committed to the custody Of the Federal Biireau of Pi'isons to be imprisoned for a total term Off

one hundred and seventy-eight (178) months as to Count 3 of the lndictment; and one hundred and twenty (120) months as to Count 4 of
the lndictinent. The terms of incarceration shall be served concurrently for a total term of imprisonment of one hundred and seventy-eight
(178) months.

m The court makes the following recommendations to the Biirean of Prisons:

The Court recommends that the defendant participate in any drug treatment programs the defendant is eligible for while in the custody of
the Bureau of Prisons, and that the defendant be housed in a facility that is nearest to his home for which he is eligible to facilitate
visitation

m The defendant is remanded to the custody of the United States Marsl'ial.

\:l The defendant shall surrender to the United States Marshal for this district:

m at __lj a.m. [l p.ni. on

 

[l as notified by the Uiiited States Marshal.

[l The defendant shall surrender for service ot`sentence at the institution designated by the Bureau of Prisons:
l:l before

as notified by the United States Marshal_. but no later than 60 days from the date of sentencing

l:|
[:| as notified by the Probation or Pretrial Services Office.
l:t

 

 

RETURN
t have executed this judgment as follows;
Defendant delivered on __ ` m _ __ _ _ __
3 __________ _ _ j __ . with a ceitifted copy ofthis judgment
uNi'i‘i.=i) states MARSHAL
By

 

DEPurY ui~.i`i`ri`zi:> s'rAi‘ns iviAasi-iAz_

AO 245B(Rev. 02/| S) Judgn'ierit iii a Crimirial Case
Sheet 3 j Supervised Re§ease

 

judgment -Page 3 of 8

DEFENDA_NT; AARoN ROULEAU
CASE NUi\/IBER: 1:18cr101LG-JCG-001
SUPERVISED RELEASE

Upon release from imprisonment. you will be on supeiyised release for a tenn of:

five (5) years as to Count 3 of the |ndictment, and three (3) years as to Count 4 of the lndictment to be served concurrently

MANDATORY CONDITIONS

1_ You must riot commit another federai. state or iocal crime.

2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofreiease from

imprisonment and at least two periodic drug tests thereafter. as determined by the court
[] The above drug testing condition is suspended based on the court's determination that you
pose a low risk of future substance abuse (r!ieck ifapprimbre)

4_ fl You must make restitution iii accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
reStitllPiOt'i. (rheck ifripp}irn[)!e)

5_ El You must cooperate in the collection of DNA as directed by the probation officer. (check af'applrcabre)

6- ij You must comply with the requirements of the Sex Offender Registratiori and Notification Act (34 U.S.C. § 20901` er .i'eq.) as
directed by the probation officer. the Bnreau of Prisons. or any state sex offender registration agency in the iocation where you
reside_. Work, are a Student. or were convicted ofa qualifying offense (t-.|iecit ifappficab!e)

7_ |:| Yon must participate in an approved program for domestic violence (t-freek i‘fapplit-abre)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B(Rev. 02118) Jiidgmcnt in a Criminai Case

Sheet 3A Supervised Reiease

 

fudgmentii’age 4 of 8
DEFENDANT: AAnoN nouLEAU
CASE NUMBERF i;iscrioiLG-JcG-ooi

STANDAR]) CONDITIONS ()F SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supeivision. Tliese conditions are imposed
because they estabfish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infoi‘med, report to the court about. and bring about improvements iri your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment1 unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Afier initialty reporting to the probation oftice, you wifl receive instructions from the court or the probation officer about how and

when you must report to the probation officer1 and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a piace approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with). you must notify the probation officer at least 10 days before the change. lf notifying

the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your hoirie or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions ofyour supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employrnent, unless the probation officer excuses you from
doing so. If you do riot have full-time employment you must try to find hllf-time empioym€rif~ llrll€SS file pl'ObatiOn OfflC€r €KCUS€S
you from doing so. lf you pian to change where you work or anything about your work (such as your position or your job
i'esponsibilities). you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours Of
becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity 1f you know someone has been
convicted of a felony you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. lf you are arrested or questioned by a law enforcement officer. you must notify the probation officer within 72 hours

10. You must not own, possess, or have access to a firearm ammunition1 destructive device or dangerous weapon (i.e., anything that was
designed. or was modified fort the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

1 1. You must not act or make any agreement with a law enforcement agency to act as a Confidential human source or informant without
first getting the permission of the court.

12. ff the probation officer determines that you pose a n`sk to another person {including an organization). the probation officer may
require you to notify the person about the risk and you must comply with that instructionl The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

1-)

.U'.">

U.S. Probation Office Use ()nly

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditionsl For further information regarding these conditions see Oi-'em»'i`ei-v o,fPi-ol)rirfori and Siipei'i‘i`sed
Rei'erise Corid.i'rr`r)iis. available at: iwv"w.uscourts.aov.

 

Defendant’s Signature 7 Date

 

 

A() 24513(`Rev. 02/18) .lutlginent in a Crimina| Case

Shcct 39 -- Supcwiscd Rclcasc

judgment Page 5 Of 8 ..

oai'aiioAiv'i‘: AARoNRouLEAU
CASE NUMBU<T i:isa-ioito-ico-ooi

i\)

SPECIAL COND[TIONS OF SUPERVISI()N
The defendant shall provide the probation office with access to any requested financial information

'l`he defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation office,
unless the defendant is in compliance with the installment payment schedule.

. 'l`he defendant shalf participate in a program oftesting and/or treatment for drug abuse1 as directed by the probation office. lf

enrolled iri a drug treatment prograin, the defendant shall abstain from consuming alcoholic beverages during treatment and shall
continue abstaining for the remaining period of`supervision. The defendant shall contribute to the cost of treatment in accordance
with the probation office Copayment Poiicy.

The defendant shall not possess, ingest, or otherwise iise, a synthetic cannabinoid, or other synthetic narcotic, unless prescribed by a
licensed medical practitioner and for a legitimate medical purpose

ln the event that the defendant resides in, or visits ajiirisdiction where marijuana, or marijuana products have been approved,
legalized, or decrirninalized, the defendant shall not possess, ingest, or otherwise use marijuana or marijuana products, unless
prescribed by a licensed medical practitioner and for a legitimate medical purpose

The defendant shall submit his person, property, house, residence, vehicle, papers, electronic communication devices, or office, to a
search conducted by a United States probation officer Failure to submit to a search may be grounds for revocation of release The
defendant shall Warn any other occupants that the premises may be subject to searches pursuant to this Condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a condition of his
supervision, and that the areas to be searched contain evidence ofthis violation. Any Search must be conducted at a reasonable time
and in a reasonable manner.

AO 245 B(Rev. 02/18) Judgment iii a Crimirial Case
Sheet 5 _ Criminal Monetary Penalties

.ludginentj Page 6 of __ n 8
DEFENDANT; AARON RO ULEAU

CASE NUMBER: iziscrioiLG-icG-ooi
CRIM!NAL MONETARY PENALTIES

The defendant must pay the total criminal nionetaiy penalties under the schedule ol`payments on Sheet o.

 

Assessment JVTA Assessment* F inc Restitution
TOTALS 3 200.(}0 $ S |0,000.00 $
I] 'l`he determination of restitution is deferred until ________________ . An Aniencied Jnri'gmeiit in o Ci'i'rrii'iint' Cnse (AO 245€) will be entered

after such determination
l:| The defendant must make restitution ( including community restitution) to the following payees in the amount listed below_

lt the defendant makes a partial payment. each payee shall receive an approximately rogortioned payment, unless specified otherwise in
the priority order or percentage payment column elow. Howevei'. pursuant to 18 .S. . § 3664(§). a§l nonfederal victims must be paid
before the United States is patd.

Narne of Pavee Total Loss** Restitution Ordered Prioritv or Pereentage
TOTALS $ _ _ 7 v 0.00 3 _0.00 _

|:| Rest`itution amount ordered pursuant to plea agreement 5

|:| 'l`he defendant must pay interest on restitution and a line ofmore than 52_.500` unless the restitution or fine is paid in full before the
fifteenth day at`ter the date ofthe judgment pursuant to 18 U.S.C. § 3612(t`}. All ofthe payment options on Slieet 6 may be subject
to penalties for delinquency and default. pursuant to lS U.S.C. § 3612(§_).

§ Tlie court determined that the defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the § fine |:l restitution

|j the interest requirement ‘l"or the [| t`ine |I! restitution is modified as fo§lows:

"‘ Justice for Victinis of'l`raft`icl<in Act of 2015. Pub. L. No. l 14-22. _ __ _
""* Findings for the total amount o losses are required under Cliaptei's lOQA_ l i()` l IUA` and l I3A ot`Title 13 t`oi' offenses committed on or
after September l3i 1994_ but bet`ore Apri§ 23, 1996.

AO 2453(Rev. 02/18) .ludgment in a Criminal Case
Sheet 6 f Schedule of P,'iyments

 

 

ludgmeiit -- Page __? of 8

DEFENDANT: AARoN RoULEAu
CASE NUMBER‘- i;iscrit)iLG-JCG-ooi

SCHEDULE OF PAYMENTS

Having assessed the defendants ability to pay1 payment ofthe total criminal monetary penalties is due as follows:

A § Lump sum payment of$ 101200'00 j due immediately balance due

§ not laterthan for
§ inaccordancewith § C, § D` § E,or § F`below;or

 

B § Payinent to begin immediately (may be combined with § C. § D` or § F below}; or

C § Payment in equal (e.g.. ii~eeki[v. mr)niht'y, qzrari‘erly) installments of S __ __i over a period of
____ h _i (e.g_, months oryears)` to commence (e.g., 30 or 60 dn_i»s) after the date of this judgment or

D § Payinerit in equal montle (e.g_, weekly monrh!y, quarreri'y) installments of 3 150-00 over a period of

60 months (e.g,, months oryears), to commence ___30__°1_3¥5_ (e.g., 30 or 60 days) after release from imprisonment to a
term ofsupervision; or

E § Payment during the term of supervised release will commence within _ (e.g., 30 or 60 days) after release from

imprisonmentl The court will set the payment plan based on an assessment of the defendant"s ability to pay at that time; or
F § Special instructions regarding the payment of criminal monetary penalties:

The payment of the fine shall begin while the defendant is incarcerated ln tlie event that the fine is not paid in full at the termination of
supervised release. the defendant is ordered to enter into a written agreement with the Financial Litigation Unit ofthe U.S. Attorney's Office
for payment of the remaining balance. Aclditionally, the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties. The defendant may be included in the Treasury Of`f`set Program allowing qualified federal benefits to be
applied to offset the balance of criminal monetary penalties

Unless the court has expressly ordered otherwise if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the period of imprisr_)r_imentl All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility l’rogram_ are made to the clerk of the court.

Tlie defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

§ Joint and Several

Defendant and _Co-Defend_ant Names_ and Case Numbers (i'nc!udr'ng defendant mimber), Total /-\niount, Joirit and Several Arnount,
and Correspondrng payee. if appropriate

l:l The defendant shall pay the cost of prosecution
§ The defendant shall pay the following court cost(s):

§ The defendant shall forfeit the defendant’s interest in the following property to tlie Uiiited States:

Payments shall be applied in tli_e followin order1 (l) assessment, (2) restitution principal. (3_) restitution interest,_ (4l fine principal, (_St fine
iiiterest, (6) community restitution (7) J A assessment (Sl penalties and (9) costs. including cost of prosecution and court costs.

AO 24SB{Rev. ()2/| 8) .ludgnient in a Criminal Case

Sh€et 7 j Denial of Federal Benefits

.ludginent_l’age 8_¢¢__ of L

DEFENDANT; AARON ROULEAU
CASENUMBER£ l:lScrlUll_.G-JCG-O()l

DENIAL OF FEDERAL BENEFITS
(For Ojjfe)iscs Conmrfi‘rcd Ori or After‘ Nr)vember IS. 1933)

F()R DRUG TRAFFICKERS PURSUANT TO 21 U.S.C. § 862

§

IT lS ORDERED that the defendant shall be:

ineligible for all federal benefits for a period of

ineligible for the following federal benefits for a period of

(speci`jfi) benefit(s))

OR

I-Iaving determined that this is the defendant’s third or subsequent conviction for distribution of controlled substances, lT IS
ORDERED that the defendant shall be permanently ineligible for all federal benefits

FOR DRUG POSSESSORS PURSUANT TO 21 U.S.C. § 862(b)

IT IS ORDERED that the defendant shall:

be ineligible for all federal benefits for a period of OH€ ill year __ _ _

be ineligible for the following federal benefits for a period of

(s;vecr`jj/" benefitfs))

§ successfully complete a drug testing and treatment program
§ perfomi community service as specified in the probation and supervised release portion of this judgment

§ llaving determined that this is the defendants second or subsequent conviction for possession of a controlled substance lT

_lS FUR.THER ORDERED that the defendant shall com lete any drug treatment program and community service specified in this
judgment as a requirement for the reinstatement of eligi i]ity for federal benefits

Piirsuant to 21 U.S.C. § 862(d), this denial of federal benefits does not include any retirement, welfarc, Social Sccurity, health,

disabilit , veterans benefit, public housing, or other similar benefit, or any other benefit for which payr_nc_nts or services are required
for eligi ility. The clerk of court is responsible for sending a copy of this page and the first page of this judgment to:

U.S. Department ofJustice, Of`tice ot`.}ustice Programs, Washlngton, DC 20531

